ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Center for Strategic Management              )       ASBCA No. 60580
                                             )
Under Contract No. N00140-05-D-0012          )

APPEARANCES FOR THE APPELLANT:                      Joseph G. Billings, Esq.
                                                    Emily A. Higgs, Esq.
                                                     Miles & Stockbridge P.C.
                                                     Baltimore, MD

APPEARANCES FOR THE GOVERNMENT:                     Ronald J. Borro, Esq.
                                                     Navy Chief Trial Attorney
                                                    Stephanie Beaty, Esq.
                                                     Assistant Counsel
                                                     Philadelphia, PA

                 OPINION BY ADMINISTRATIVE JUDGE PROUTY

       It is the Board's decision, pursuant to 41 U.S.C. §§ 7105(e), 7105(b), and the
parties' stipulation and agreement that the appeal is sustained. In the nature of a consent
judgment, the Board makes a monetary award to the appellant in the amount of $118,000.
This amount is inclusive of Contract Disputes Act interest. No other interest shall be paid.

       Dated: 22 November 2016


                                                  J~
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

 I concur



~~~
 Administrative Judge
                                                  RICHARD SHACKLEFORD
                                                  Administrative Judge
 Acting Chairman                                  Vice Chairman
 Armed Services Board                             Armed Services Board
 of Contract Appeals                              of Contract Appeals
       I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 60580, Appeal of Center for
Strategic Management, rendered in conformance with the Board's Charter.

      Dated:




                                               JEFFREY D. GARDIN
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                          2